DETAILED ACTION 

     Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 5/24/22.  Applicant amended claims 1- 20.  Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dingle et al. (US 2009/0301067) in view of Meyer et al. (US 2006/0236679). 
Regarding claim 1, Dingle discloses a system comprising:
an engine control module (5) (Fig. 1, par. [0103]);


a pump assembly (41) (Fig. 3, par. [0119]) for an aftertreatment system, the pump assembly being remote from the engine control module and configured to deliver reductant to a doser (64) (Fig. 3, par. [0106, 0127]) of the aftertreatment system (see Fig. 1); and
a connectivity unit (70) (Fig. 1, par. [0143]), the connectivity unit communicatively coupled to the engine control module (5) (Fig. 1) and configured to receive data from the engine control module (see par. [0145]), and transmitting the data from an engine control module (5) to an external source that is external to a vehicle in which the aftertreatment system is located via an antenna (78) (see Fig. 2, par. [0145]) (it is inherent that the external source can be a remote computing device). 
However, Dingle fails to disclose that the connectivity unit is mounted to the pump assembly.
Meyer teaches that a control unit (11) is mounted on a fuel pump assembly (Fig, par. [0005, 0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dingle by using a control unit mounted on a fuel pump as taught by Meyer for providing a simple configuration which is not required the complex laying of cables between pump and control unit.

Regarding claim 2, the modified Dingle discloses the system of claim 1, Dingle further discloses wherein the connectivity unit comprises a cellular transmitter (see par. [0145]).

Regarding claims 3, 4, the modified Dingle discloses the system of claim 1; however, fails to specifically disclose wherein the connectivity unit comprises a WiFi or a Bluetooth transmitter.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have the connectivity unit comprising a WiFi or a Bluetooth transmitter since the recitation of such amounts to an intended use statement. Note that Dingle uses antenna (other wireless connection), and the mere selection of the WiFi or a Bluetooth transmitter for use in the system of Dingle would be well within the level of ordinary skill in the art.

Regarding claim 5, the modified Dingle discloses the system of claim 1, Dingle further discloses wherein the connectivity unit is configured to store the data received from the engine control module in a memory (see par. [0152]).

Regarding claim 6, the modified Dingle discloses the system of claim 1, it is inherent that the engine control module in Dingle is located within an engine compartment (front of the vehicle), and a pump (41) (Fig. 3) assembly for an aftertreatment system, therefore, the pump assembly is remote from the engine compartment.

Regarding claim 7, the modified Dingle discloses the system of claim 1, Dingle further discloses wherein the connectivity unit (70) (Fig. 1) is communicably coupled to the engine control module (5) (Fig. 1) via an electrical connector (77) (Fig. 1) and a controller mounted within the pump assembly (Meyer, par. [0005, 0015]).

Regarding claim 8, the modified Dingle discloses the system of claim 1; however, fails to disclose wherein the connectivity unit is integrated into a main body of the pump assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to integrate the connectivity unit into a main body of the pump assembly, since it has been held that forming in one piece an article which has formerly been formed in two or more pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 9, the modified Dingle discloses the system of claim 1; Meyer further teaches that the pump has a cover housing and the control unit (11) (Fig) is coupled to a cover housing of the pump.

Regarding claim 10, the modified Dingle discloses the system of claim 1, Dingle further discloses wherein the connectivity unit is configured to establish a wireless connection with the remote computing device and transmit the data to the remote computing device upon establishment of the wireless connection (see par. [0143, 0145]).

Regarding claim 12, the modified Dingle discloses the system of claim 1, Dingle further discloses wherein the data comprises raw data from the engine control module or processed data obtained by processing the raw data (see par. [0143, 0145]).

Regarding claim 13, the modified Dingle discloses the system of claim 1, Dingle further discloses wherein the connectivity unit is configured to establish a wireless connection with the remote computing device and send real-time performance data of a component of the vehicle to display on the remote computing device (see par. [0145]).

Regarding claim 15, Dingle discloses a method comprising:
receiving, by a connectivity unit, data from an engine control module (5) (Fig. 1), a pump (41) (Fig. 3) assembly for an aftertreatment system (7) (Fig. 1), and wherein the pump assembly is located remote from the engine control module (5) (Fig. 1) and configured to deliver reductant to a doser (64) (Fig. 3, par. [0127]) of the aftertreatment system; 
establishing, by the connectivity unit, a wireless connection with an external source that is external to a vehicle in which the aftertreatment system is located (see par. [0145]); and transmitting, by the connectivity unit, the data received from the engine control module to the external source upon establishment of the wireless connection (see par. [0145]) (it is inherent that the external source can be a remote computing device). 
However, Dingle fails to disclose that the connectivity unit is mounted to the pump assembly.
Meyer teaches that a control unit (11) is mounted on a fuel pump assembly (Fig, par. [0005, 0015, 0016]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dingle by using a control unit mounted on a fuel pump as taught by Meyer for providing a simple configuration which is not required the complex laying of cables between pump and control unit.

Regarding claims 18, 19, Dingle discloses a system comprising:
a pump assembly (41) (Fig. 3, par. [0119]) for an aftertreatment system, the pump assembly comprising a main body and being configured to deliver reductant to a doser (64) (Fig. 1, par. [0127]) of the aftertreatment system;
an electrical connector (77) (Fig. 1); and a connectivity unit (70) (Fig. 1), wherein the connectivity unit is configured to receive engine or aftertreatment data from an engine control module via the electrical connector (see par. [0143]), wherein the connectivity unit is configured to transmit the engine or aftertreatment data, upon establishing a wireless connection to an external source external to a vehicle in  which the aftertreatment system is located (see par. [0145]) (it is inherent that the external source can be a remote computing device); and wherein the pump assembly (41) is remote from the engine control module (5) (see Fig. 1).

However, Dingle fails to disclose that the electrical connector and the connectivity unit are mounted to the main body of the pump assembly.
Meyer teaches that a control unit (11) is mounted on a fuel pump assembly (Fig, par. [0005, 0015, 0016]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dingle by using a control unit mounted on a fuel pump as taught by Meyer for providing a simple configuration which is not required the complex laying of cables between pump and control unit (see Meyer, par. [0005]).

Regarding claim 20, the modified Dingle discloses the system of claim 18; Meyer further teaches that the pump has a cover housing and the control unit (11) (Fig) is coupled to a cover housing of the pump.

Claims 1, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dingle et al. (US 2009/0301067) in view of Doherty et al. (US 2015/0258961) and Meyer et al. (US 2006/0236679). 
  Regarding claims 1, 18, 19, Dingle discloses a system comprising:
an engine control module (5) (Fig. 1, par. [0059]);
a pump assembly (41) (Fig. 3, par. [0119]) for an aftertreatment system, the pump assembly being remote from the engine control module and configured to deliver reductant to a doser (64) (Fig. 3, par. [0106, 0127]) of the aftertreatment system (see Fig. 1); and
a connectivity unit (70) (Fig. 1, par. [0143]), the connectivity unit communicatively coupled to the engine control module (5) (Fig. 1) and configured to receive data from the engine control module (see par. [0145]), wherein the connectivity unit is configured to transmit the engine or aftertreatment data to an external source that is external to a vehicle in  which the aftertreatment system is located (see par. [0145]).
	
However, Dingle fails to specifically disclose that the external source is a remote computing device.
Doherty teaches transmitting a data from an engine control module to a remote computing device that is external to a vehicle (see par. [0007-0010, 0113]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dingle by transmitting the data from an engine control unit to a remote computing device that is external to a vehicle in which the aftertreatment system being located as taught by Doherty for remotely controlling the pump in response to the vehicle control signal. 
The modified Dingle fails to disclose that the connectivity unit is mounted to the pump assembly.
Meyer teaches that a control unit (11) is mounted on a fuel pump assembly (Fig, par. [0005, 0015, 0016]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dingle by using a control unit mounted on a fuel pump as taught by Meyer for providing a simple configuration which is not required the complex laying of cables between pump and control unit (see Meyer, par. [0005]).

Regarding claim 15, Dingle discloses a method comprising:
receiving, by a connectivity unit, data from an engine control module (5) (Fig. 1), a pump (41) (Fig. 3) assembly for an aftertreatment system (7) (Fig. 1), and wherein the pump assembly is located remote from the engine control module (5) (Fig. 1) and configured to deliver reductant to a doser (64) (Fig. 3, par. [0127]) of the aftertreatment system; 
establishing, by the connectivity unit, a wireless connection with an external source that is external to a vehicle in which the aftertreatment system is located (see par. [0145]); and transmitting, by the connectivity unit, the data received from the engine control module to the external source upon establishment of the wireless connection (see par. [0145]).
However, Dingle fails to specifically disclose that the external source is a remote computing device.
Doherty teaches transmitting a data from an engine control module to a remote computing device that is external to a vehicle (see par. [0007-0010, 0113]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dingle by transmitting the data from an engine control unit to a remote computing device that is external to a vehicle in which the aftertreatment system is located as taught by Doherty for remotely controlling the pump in response to the vehicle control signal.  
The modified Dingle fails to disclose that the connectivity unit is mounted to the pump assembly.
Meyer teaches that a control unit (11) is mounted on a fuel pump assembly (Fig, par. [0005, 0015, 0016]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dingle by using a control unit mounted on a fuel pump as taught by Meyer for providing a simple configuration which is not required the complex laying of cables between pump and control unit.

Claims 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dingle et al. (US 2009/0301067) in view of Meyer et al. (US 2006/0236679) as applied to claims 1, 15 above, and further in view of Fifelski et al. (US 2005/0263120).
Regarding claims 11, 16, the modified Dingle discloses the system of claims 1, 15; Dingle further discloses wherein the connectivity unit is configured to establish a wireless connection with the remote computing device (see par. [0145]); however, Dingle fails to disclose receiving calibration data from the device for calibrating a component of the vehicle.

Fifelski teaches receiving calibration data from a device upon the establishment of a wireless connection for calibrating a component of the vehicle and calibrating, by a connectivity unit, the component upon receiving the calibration data (see par. [0018, 0019, 0034, 0035)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to receive calibration data from the device upon the establishment of a wireless connection for calibrating a component of the vehicle and calibrating, by the connectivity unit, the component upon receiving the calibration data as taught by Fifelski for adjusting operational settings of the vehicle in order to improve the engine performance.

Claims 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dingle et al. (US 2009/0301067) in view of Meyer et al. (US 2006/0236679) as applied to claims 1, 15 above, and further in view of Shiba (US 2011/0307882).
Regarding claims 14, 17, the modified Dingle discloses the system of claims 1, 15; however, Dingle fails to disclose wherein the connectivity unit is configured to receive over-the-air firmware updates from the device to update firmware of a component of the vehicle.
Shiba teaches receiving over-the-air firmware updates from a device to update firmware of a component of a vehicle (see abstract, par. [0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dingle by receiving over-the-air firmware updates from a device to update firmware of a component of the vehicle as taught by Shiba for updating software in order to maintain proper functionality of vehicle components.


Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered and they are moot in view of anew ground of rejection as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.



lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571-272- 1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747